People v Maskow (2014 NY Slip Op 06902)
People v Maskow
2014 NY Slip Op 06902
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Friedman, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


13198 4688/99 3238/00

[*1] The People of the State of New York, Respondent,
v Burton Maskow, Defendant-Appellant.
Richard M. Greenberg, Office of the Appellate Defender, New York (Lauren Stephens-Davidowitz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.
Order, Supreme Court, New York County (Patricia Nunez, J.), entered February 5, 2013, which adjudicated defendant a level two sexually violent offender under the Sex Offender Registration Act (Correction Law art 6—C), unanimously affirmed, without costs.
Regardless of whether defendant's correct point score is 105 points or, as he claims, 95 points, the court properly exercised its discretion in declining to grant a downward departure (see People v Gillotti, NY3d, 2014 NY Slip Op 04117, *11 [2014];  People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Given the seriousness of the underlying crime, defendant's flight from the United States for four years, his disciplinary history while incarcerated and his failure to take responsibility, his advanced age did not warrant a downward departure.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK